Citation Nr: 0918250	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, H.H., and his brother-in-law, D.H.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to May 1976.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  
In May 2006, the Veteran's case was transferred to the VA RO 
in Providence, Rhode Island.

In October 2007, the Veteran testified during a hearing 
before the undersigned that was conducted at the Board's main 
office in Washington, DC.  A transcript of the hearing is in 
the claims folder.  

This appeal was previously before the Board in November 2007, 
when it was remanded for additional development.  It has now 
been returned to the Board for further consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is as likely as not that the Veteran had service in 
Vietnam, where he is presumed to have been exposed to 
herbicides. 

2.  The Veteran has a confirmed current diagnosis of type II 
diabetes mellitus, which is presumed to be the result of 
herbicide exposure.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
type II diabetes mellitus is presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the Veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

The Veteran contends that he had service in Vietnam, where he 
was exposed to Agent Orange and other herbicides.  He states 
that he was stationed at Clark Air Force base in the 
Philippines during the Vietnam War, but says that he had 
temporary duty in Cam Ranh Bay and Da Nang in 1970 and early 
1971.  The Veteran believes that the herbicides he was 
exposed to in Vietnam led to the development of his diabetes 
mellitus.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A Veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a Veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, there is no medical evidence of diabetes 
mellitus in service or until many years thereafter and it is 
not contended otherwise.  The Veteran testified that he 
developed diabetes approximately 20 years ago.  A June 2005 
statement from the Veteran's doctor confirms that the Veteran 
has a current diagnosis of type II diabetes mellitus and 
there is indication that he takes medication for it.  
Therefore, as type II diabetes mellitus may be presumed to 
have developed secondary to exposure to herbicide agents, and 
as any Veteran who served in Vietnam is presumed to have been 
exposed to such herbicide agents, the question that must be 
answered in this case is whether or not the Veteran had 
service in Vietnam.  

After careful review of the Veteran's contentions, testimony, 
and the other evidence, the Board finds that it is at least 
as likely as not that the Veteran had service in Vietnam.  

The record currently includes both the Veteran's DD Forms 214 
and his 201 personnel file, both of which indicate that the 
Veteran received a National Defense Service Medal and neither 
of which reflect that he received a Vietnam Service Medal.  
The DD Forms 214 reflects that the Veteran had 2 years, 6 
months, and 10 days of foreign service from October 1969 to 
May 1972 with more than 3 years of foreign service from May 
1972 to May 1976.  Airman performance reports indicate that, 
from May 1970 to October 1971, the Veteran was assigned to 
the 6200 Supply Squadron at Clark Air Base in the 
Philippines.  An airman performance report for the period 
from November 1970 to April 1971 shows that he had "a total 
of 138 days TDY to SEA in support of deployed WRSK kits".  
TDY presumably refers to temporary duty, SEA presumably 
represents Southeast Asia, and WRSK presumably means war 
readiness spare kits.  Performance reports for the period 
from November 1971 to July 1972 indicate he was assigned to 
the 405th Supply Squadron at Clark Air Base.  Records also 
indicate the Veteran had service in Thailand.

According to the Veteran's written statements, he maintains 
that he was stationed in the Philippines from 1970 to 1972, 
but went on TDY to Cam Ranh Bay in 1970 and to Da Nang in 
early 1971.  During his October 2007 hearing testimony, he 
testified that he went to Cam Ranh Bay "a lot" (see hearing 
transcript, page 6).  He further stated that he volunteered 
twice and went twice to Cam Ranh Bay, staying approximately 
60 or 61 days the first time.  He said he did warehouse work 
or drove a truck while there (see hearing transcript, page 
15).  During his second trip, he said that, as soon as he 
landed in Cam Ranh Bay, he was sent to Da Nang (via a stop in 
Chu Lai) where he relieved Sergeant A. and saw a C-130 plane 
that blew up two days earlier, sometime in January or 
February 1971.  Id.  He said that Sergeant A. left 
approximately one week later and the Veteran remained, 
earning "extra combat pay" for 60 hours a month.  Id.  He 
earned $65 a month that he said was combat pay while in 
Vietnam (see transcript, page 17).  The Veteran further 
testified that he knew Sergeant A. while in the Philippines 
and knew Sergeant Z. in Da Nang.  

In notarized statements, Mr. A. said he and the Veteran were 
on TDY to Vietnam from February 1970 to June 1971.  TDY 
assignments for Mr. A. indicate he served with the 6200 
Supply Squadron and that the purpose of his TDY was to 
maintain spare kit in support of the 483rd Supply Squadron in 
Cam Ranh Bay.  Mr. Z.'s signed statement is to the effect 
that he served with the 6200 Supply Squadron from August 1970 
to December 1971 and that the Veteran replaced him on his 
last TDY tour in Da Nang in approximately February 1971. 

After a thorough review of the record, the Board finds that 
the evidence supports the Veteran's contentions for several 
reasons.  First, the airman performance report for the period 
from November 1970 to April 1971 that shows that the Veteran 
had a total of 138 days TDY to SEA coincides with the period 
in which the Veteran claims he had his periods of temporary 
duty in Vietnam.  

Second, although neither the airman performance report nor 
any other records specifically indicate that SEA refers to 
Vietnam, there are also no other records that would place the 
Veteran in another part of Southeast Asia during this period.  
His confirmed periods of service in Thailand occurred several 
years later.  

Third, the statement from Sergeant A. is very persuasive, in 
that it confirms the Veteran's testimony that they both 
served in the 6200 Supply Squadron at Clark Air Force Base.  
The Board notes that initial attempts to verify that Sergeant 
A. served on TDY in Vietnam were also unsuccessful, in that 
his available records did not reflect such service.  It was 
not until Sergeant A. provided his own copies of his TDY 
orders that his service in Vietnam was confirmed.  This not 
only supports the Veteran's contentions by proving that 
airmen from the 6200 Supply Squadron went to Vietnam for the 
same reason he claims to have gone, it also shows that not 
all such TDY is reflected in the readily available official 
records.  

Fourth, there is a gap in the Veteran's service treatment 
records that would coincide with his claimed period of 
temporary duty beginning in early 1971.  These records show 
that the Veteran was treated at Clark Air Force base on 
January 19, 1971.  There is no record of additional treatment 
at Clark until April 29, 1971, a gap of approximately 100 
days, which might account for most of the 138 days of TDY 
shown between November 1970 and April 1971.  

In summary, there is much circumstantial evidence that would 
support the Veteran's contentions and no evidence that would 
directly contradict these contentions.  This places the 
evidence for and against Vietnam service roughly in 
equipoise, which means the benefit of the doubt must be 
afforded the Veteran.  38 U.S.C.A. § 5107(b).  

As Vietnam service has now been established, and as the 
Veteran has a current diagnosis of type II diabetes mellitus, 
this disability is presumed to have been incurred due to 
herbicide exposure in Vietnam.  Therefore, entitlement to 
service connection is warranted.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for type II diabetes 
mellitus is granted.  The appeal is granted to this extent. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


